DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Terminal Disclaimer
The terminal disclaimer filed on 28 June disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,767,801 and 11,371,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 2 is objected to because it does not end in a period.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gretz (USP 9,385,520).
In regards to claim 1, Gretz discloses a conduit coupling system, comprising: 
an enclosure (147) including an enclosure opening (145), wherein the enclosure opening leads from an exterior of the enclosure to an interior of the enclosure; 
a conduit coupling adapter (22) comprising a first portion (24) including a first opening and a second portion (26) including a second opening, wherein the first opening is at a first end of the conduit coupling adapter and wherein the second opening is at a second end of the conduit coupling adapter; 
a flange (38) defined between the first portion and the second portion of the conduit coupling adapter, wherein the second end of the conduit coupling adapter is disposed within the enclosure opening of the enclosure such that the flange of the conduit coupling adapter rests against the exterior of the enclosure (shown in fig. 20); and 
a conduit (149) including an end portion, wherein the end portion of the conduit is terminated and secured within the first opening of the first end of the conduit coupling adapter (shown in fig. 20), wherein the first opening of the first end of the conduit coupling adapter is adapted for connecting the conduit to the first opening of the first end of the conduit coupling adapter (shown in fig. 20).
In regards to claim 2, Gretz further discloses the first portion of the conduit coupling adapter is wider than the second portion of the conduit coupling adapter (shown in fig. 20).
In regards to claim 3, Gretz further discloses the second end of the conduit coupling adapter comprises a threaded portion (42).
In regards to claim 4, Gretz further discloses a locknut (36) removably connected to the threaded portion of the second end of the conduit coupling adapter such that the conduit coupling adapter is connected to the enclosure, wherein the locknut is positioned within the interior of the enclosure (shown in fig. 20).
In regards to claims 5 and 17, Gretz further discloses a washer (34) positioned about the second end of the conduit coupling adapter.
In regards to claim 6, Gretz further discloses the washer is positioned between the enclosure opening of the enclosure and the locknut in a manner that creates a water-tight seal between each side of the enclosure opening of the enclosure (shown in fig. 20).	
In regards to claim 7, Gretz further discloses the conduit comprises a circular cross-section (shown in fig. 26).
In regards to claim 8, Gretz further discloses the conduit coupling adapter comprises a circular cross-section (shown in fig. 3).
In regards to claim 10, Gretz further discloses a cable (153) extending from the exterior of the enclosure into the interior of the enclosure, wherein the cable extends through the conduit and the conduit coupling adapter.
In regards to claim 11, Gretz further discloses the cable is comprised of an electrical cable (see at least abstract).
In regards to claim 12, Gretz further discloses the first portion of the conduit coupling adapter is longer than the second portion of the conduit coupling adapter (shown in fig. 20).
In regards to claim 13, Gretz discloses a conduit coupling system, comprising: 
an enclosure (147) including an enclosure opening (145), wherein the enclosure opening leads from an exterior of the enclosure to an interior of the enclosure; 
a conduit coupling adapter (22) comprising a first portion (24) including a first opening and a second portion (26) including a second opening, wherein the first opening is at a first end of the conduit coupling adapter and wherein the second opening is at a second end of the conduit coupling adapter; 
a flange (38) defined between the first portion and the second portion of the conduit coupling adapter, wherein the second end of the conduit coupling adapter is disposed within the enclosure opening of the enclosure such that the flange of the conduit coupling adapter rests against the exterior of the enclosure (shown in fig. 20); 
a conduit (149) including an end portion, wherein the end portion of the conduit is terminated and secured within the first opening of the first end of the conduit coupling adapter, wherein the first opening of the first end of the conduit coupling adapter is adapted for connecting the conduit to the first opening of the first end of the conduit coupling adapter (shown in fig. 20); 
a locknut (36) removably connected to the second end of the conduit coupling adapter such that the conduit coupling adapter is connected to the enclosure, wherein the locknut is positioned within the interior of the enclosure (shown in fig. 20); and 
a cable (153) extending between the exterior of the enclosure and the interior of the enclosure, wherein the cable extends through the conduit and the conduit coupling adapter.
In regards to claims 14 and 20, Gretz further discloses the cable is selected from the group consisting of a coaxial cable, a fiber optic cable, and a twisted pair cable (shown in fig. 25).
In regards to claim 15, Gretz further discloses the second end of the conduit coupling adapter comprises a threaded portion (42) and wherein the locknut is removably connected to the threaded portion of the conduit coupling adapter (shown in fig. 20).
In regards to claim 16, Gretz further discloses the enclosure comprises a junction box (see at least abstract).
In regards to claim 18, Gretz further discloses the conduit and the conduit coupling adapter each comprise a circular cross-section (shown in figs, 3 and 26).
In regards to claim 19, Gretz discloses a conduit coupling system, comprising: 
an enclosure (147) including an enclosure opening (145), wherein the enclosure opening leads from an exterior of the enclosure to an interior of the enclosure, and wherein the enclosure comprises a junction box (see at least abstract); 
a conduit coupling adapter (22)comprising a first portion (24) including a first opening and a second portion (26) including a second opening, wherein the first opening is at a first end of the conduit coupling adapter and wherein the second opening is at a second end of the conduit coupling adapter; 
a flange (38) defined between the first portion and the second portion of the conduit coupling adapter, wherein the second end of the conduit coupling adapter is disposed within the enclosure opening of the enclosure such that the flange of the conduit coupling adapter rests against the exterior of the enclosure (shown in fig. 20); 
a conduit (149) including an end portion, wherein the end portion of the conduit is terminated and secured within the first opening of the first end of the conduit coupling adapter, wherein the first opening of the first end of the conduit coupling adapter is adapted for connecting the conduit to the first opening of the first end of the conduit coupling adapter (shown in fig. 20); 
wherein the conduit and the conduit coupling adapter each comprise a circular cross-section (shown in figs. 3 and 26); 
a washer (34) positioned about the second end of the conduit coupling adapter; 
a locknut (36) removably connected to the second end of the conduit coupling adapter such that the conduit coupling adapter is connected to the enclosure, wherein the locknut is positioned within the interior of the enclosure (shown in fig. 20); 
wherein the second end of the conduit coupling adapter comprises a threaded portion (42) and wherein the locknut is removably connected to the threaded portion of the conduit coupling adapter; and 
a cable (153) extending between the exterior of the enclosure and the interior of the enclosure, wherein the cable extends through the conduit and the conduit coupling adapter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gretz as applied to claim 1 above, and further in view of Mavroeidis (US 2014/0197164).
Gretz discloses the system of claim 1. Gretz does not disclose the enclosure being a handhole.
However, Mavroeidis shows that it is known to run electrical conduits (7-10) into handholes (1), and also recognizes the need for the connection to be watertight (see at least paragraph [0008]).
Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to provide the coupling of Gretz with a handhole in place of the junction box, as taught by Mavroeidis, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP §2143 (I)(B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679             
12/15/2022